DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 puts forth the outer holes being smaller than the inner holes. However, the specification fails to disclose a relative sizing of the inner and outer holes. The specification states that the sizes are similar. The specification does not disclose that the outer holes are smaller than the inner holes. The drawings are cited as showing the claimed feature. While drawings may be relied on to depict clear proportions, drawings may not be relied on to disclose dimensions. Examiner does not believe that the drawings clearly show the outer holes being smaller than the inner holes. Further, considering Applicant’s disclosure that the sizes are similar, it does not appear that the 
The remaining claims are rejected due to their dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification (Paragraph 24). In the specification, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the inner and outer holes are similar in size, and this statement indicates that the invention is different from what is defined in the claim(s) because the inventor claims that the outer holes are smaller than the inner holes. There is no disclosure to support that the term “similar” means that the outer holes are smaller or larger than the inner holes. Applicant states that the drawings show the claimed feature. While drawings may be relied on to depict clear proportions, drawings may not be relied on to disclose dimensions. The drawings do not clearly show that the outer holes are smaller than the inner holes.
The remaining claims are rejected due to their dependency from claim 1.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
While drawings may be relied on to depict clear proportions, drawings may not be relied on to disclose dimensions, absent disclosure that the drawings are to scale. Examiner does not believe that the drawings are clear enough to ascertain that the outer holes are smaller than the inner holes. The drawings appear to show an almost identical sizing between the inner and outer holes. Each of the partitions along the inner and outer paths appear to be aligned, providing similarly sized holes. There is no indication that the intent of the inventor was to separate the inner partitions more than the outer partitions, and provide inner holes larger than the outer holes. The specification does not provide clarity to this issue, as the specification discloses that the inner and outer holes are similar in size (Paragraph 24). This disclosure aligns with what is presented in the drawings. The disclosure as a whole does not provide adequate support for one of ordinary skill in the art to determine whether the inner holes or outer holes are larger in size. The drawings appear to show the holes being the same size. While the specification puts forth that the holes are not the same size, it does not disclose which holes are larger. As such, there is not adequate support for the inner holes being smaller than the outer holes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /STEVEN M CERNOCH/Primary Examiner, Art Unit 3752